Carleton Harris, Chief Justice, dissenting. My reason for dissenting in this case can be expressed quickly and concisely. Initiated Act No. 1, inter alia, provides: “It shall be unlawful for any person, firm or corporation, to manufacture, sell, barter, loan or give away intoxicating liquor in any County, Township, Municipality, Ward or Precinct in which the manufacture or sale of intoxicating liquor is or shall be prohibited under the provisions of this Act.” It is my feeling that § 10, the private club provision of Act 132, is an attempted amendment of Initiated Act No. 1, and accordingly required a two-thirds vote of both houses of the General Assembly. This vote, of course, the measure did not receive. Actually, I consider the provision of § 10 relative to the charge for a drink in a private club constituting a charge for services, rather than a sale of the alcoholic beverage, to be simply an attempt to evade the mandatory provisions of Initiated Act No. 1, quoted above. Accordingly, I would affirm.